UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 8, 2010 BRIDGFORD FOODS CORPORATION (Exact name of registrant as specified in its charter) California 000-02396 95-1778176 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1308 N. Patt Street, Anaheim, CA 92801 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (714) 526-5533 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01- Regulation FD Disclosure. On November 10, 2010, Bridgford Foods Corporation issued a press release announcing that its Board of Directors has approved a one-time dividend of $0.10 per share of common stock to be distributed on December 20, 2010 to shareholders of record on November 23, 2010.The release is attached as Exhibit 99.1 hereto. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Item 9.01. - Financial Statements and Exhibits (d) Exhibits. ExhibitNumber Description Press Release dated November 10, 2010. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRIDGFORD FOODS CORPORATION November 10, 2010 By: /s/ Raymond F. Lancy Raymond F. Lancy Principal Financial Officer 3 EXHIBIT INDEX ExhibitNumber Description Press Release dated November 10, 2010.
